Judgment, Supreme Court, New York County (Rose L. Rubin, J.), rendered September 22, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a predicate felon, to concurrent indeterminate terms of imprisonment of from 5 to 10 years, unanimously affirmed.
Defendant was convicted following a buy and bust operation, during which he sold to an undercover police officer two vials of crack cocaine in return for $10 in pre-recorded buy money.
Defendant argues that certain of the prosecutor’s comments in summation were so prejudicial that they deprived him of a fair trial. His arguments have not been preserved as a matter of law (CPL 470.05 [2]), and were we to consider them in the interest of justice, we would nonetheless affirm, finding them to be without merit.
A prosecutor is permitted wide latitude in commenting upon the evidence and drawing fair inferences from it (People v Galloway, 54 NY2d 396), and may fairly respond to arguments raised in the defense summation (People v Trinidad, 59 NY2d 820, 821).
The Court also properly admitted into evidence the money recovered from the person to whom defendant handed the buy money. While the money would be inadmissible had defendant been charged only with a single discrete sale of drugs (People v Jones, 62 AD2d 356), here, defendant was charged not only with the sale of drugs, but also with possession of other drugs with the intent to sell, and thus the cash recovered was admissible as relevant to establish intent (People v Bell, 160 AD2d 477, lv denied 76 NY2d 784). Concur—Milonas, J. P., Ross, Kassal, Smith and Rubin, JJ.